Citation Nr: 9925596	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-02 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to an increased rating for 
PTSD.  The appellant has since moved to Georgia, and the 
Atlanta, Georgia now has jurisdiction of the appeal.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for 
impotency on a secondary basis.  If he desires to pursue this 
issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD produces 
"considerable" occupational and social impairment with 
reduced reliability and productivity, and "difficulty" in 
establishing and maintaining effective work and social 
relationships, but no more.

3.  The veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically, the veteran filed a claim for PTSD in February 
1996, which was granted by rating decision dated in December 
1996, and a 50 percent evaluation was assigned thereto.  The 
veteran underwent a routine future VA examination in October 
1997 and the RO issued another rating decision confirming and 
continuing the 50 percent evaluation.  Thereafter, the 
veteran disagreed with the 50 percent evaluation.  

Shortly after the veteran filed his claim, the applicable 
rating criteria for mental disorders, 38 C.F.R. § 4.125 et 
seq., was amended effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect during the relevant time. 

The RO rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for the period 
prior to November 7, 1996.  Under the old criteria, PTSD was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 was independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
"old" criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 50 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Post service medical records are negative for treatment or 
diagnosis of PTSD for many years after service separation.  
In February 1996, the veteran filed a claim for PTSD.  In a 
May 1996 VA PTSD examination report, it was noted that the 
veteran was a combat engineer in service and related shrapnel 
and punji stick injuries.  After separation, he worked as a 
carpenter for several years, then as a coal miner for 20 
years, but quit secondary to a back injury sustained on the 
job.  He had been married for 28 years and had one son and a 
grandchild.  He related that one year previously, he had 
sought treatment for depression and irritability.  Current 
complaints included nervousness, nightmares about combat, 
sleep disturbances, he avoided going out, he avoided watching 
war movies, Asian people reminded him of the war, feelings of 
hopelessness and helplessness, he was scared of loud noises, 
lacked interest in hobbies, hollering and fighting in his 
sleep, mood changes, irritability, tearfulness, and a lack of 
communication.  

Mental status examination revealed that the veteran was 
alert, oriented, cooperative, and restless.  He was well 
groomed, had good eye contact, but affect was constricted 
with decreased intensity.  Rate of speech was hesitant but 
normal, speech was coherent and logical.  There was no 
evidence of flight of ideas or looseness of association.  
There were no thought disorders, he was not suicidal or 
homicidal, but his concentration was severely impaired.  He 
was not psychotic, memory was intact, judgment was good, 
insight was adequate, and general fund of knowledge was 
average to above average.  The examiner noted that the 
veteran described a history of chronic depression and PTSD, 
his symptoms were severe, and they limited his activities 
outside of the home.  The final diagnoses included chronic 
PTSD, dysthymic disorder, and the GAF was reported at 50.

In the most recent VA PTSD examination report dated in 
October 1997, the veteran related that he had been married 
for 29 years, had one son, but no close friends beyond the 
relationship with his wife.  His father-in-law had recently 
died, which had a significant impact upon the veteran because 
he had been a close friend of the veteran's.  The veteran 
visited his mother once every couple months.  He reported 
various physical problems, which prevented him from being 
able to hunt and fish.  The veteran was being treated for 
PTSD, major depression, and alcohol abuse in full remission.  
Medications included Trazodone, Lorazepam, Hydroxyzine, and 
Prozac.  He was followed by a VA psychiatrist and was also 
involved in a veteran's support group twice a month.  He 
reportedly did little activity, gardened with his wife, 
watched swap-shop programs on television, traded guns 
occasionally, and liked to sit out on his back porch and look 
at the view across the fields and mountains.  He complained 
that his wife thought he was withdrawn, he did not go 
anywhere or do anything, left when people visited, his sex 
drive was dead, had been depressed, he worried about the war, 
was bothered by the moral implication of his actions, carried 
a lot of guilt about combat, worried about his future, felt 
isolated socially, and was fearful of developing cancer from 
Agent Orange.

Mental status examination revealed that he was uncomfortably 
physically and emotionally nervous, described himself as 
feeling listless, had no energy, had nothing to do, was 
frequently depressed, had periods of irritability, poor 
appetite, insomnia, nightmares of war, and some episodes of 
flashbacks.  He denied suicidal or homicidal ideations, and 
there was no evidence of psychotic process.  He became jumpy 
when surprised, was unable to watch fireworks, and did not 
trust people.  His long term memory was good but short term 
memory was poor.  He had difficulty in remembering recent 
events and his wife reminded him of things.  Recollection of 
personal data was good, but could only remember three of four 
words after five minutes.  Mental concentration was good with 
serial 7s, but he reported being unable to sustain a period 
of attention and concentration beyond a matter of a few 
minutes.  The final diagnoses included chronic PTSD, major 
depression, chronic, severe, and his GAF was reported at 50.

At a personal hearing in March 1998, the veteran testified 
that he never had any problems with his nerves prior to 
retiring from work in 1994.  He indicated that he was on 
Social Security disability benefits and United Mine Workers 
retirement.  He remarked that the Social Security benefits 
were on account of the back injury only and did not take into 
account his psychiatric disability.  He related that went to 
the doctors every two weeks to two months, depending on what 
the doctor said, and that he attended a Vet Center meeting 
twice a month, but it really did not help.  He described 
flashbacks, nightmares, was fearful for his life, and 
indicated that his PTSD had gotten worse.  He reflected that 
he did not like to leave home, but visited with his brother 
at his brother's home nearly everyday.  He admitted to 
hitting his wife one time several years previously and that 
was when he started seeing the psychiatrist.  He confessed 
that he had thought of suicide but had never actually planned 
it.  He carried a gun, and felt nervous at the hearing and 
being away from home.  

The veteran observed that he attended a union meeting once a 
month in a big union hall where he was not crowded up.  He 
indicated that he used to hunt and fish but did not do either 
one now.  His day included getting up early, watching the 
news, pacing the floor, and listening to a gun swap shop show 
on the radio.  He arose at night to check outside, startled 
easily, had problems with anxiety, was depressed, felt sorry 
for himself, had problems with memory, no longer read the 
newspaper or books, had trouble concentrating, hired someone 
to mow his grass, and had trouble making repairs around the 
house.  His wife testified that she was concerned about his 
memory, he would not shave for 2-4 days sometimes, he got 
agitated with her, he no longer read books, had lost interest 
in hunting and fishing, and will not go places with her.  She 
reported that he visited with his brother but did not talk to 
his mother much.  She related that he had nightmares at night 
and woke up in a sweat.  She left her job after he retired so 
that she could take care of him.  

Upon further questioning, the veteran conceded that he no 
longer mowed the grass because of his back injury.  His first 
psychiatric treatment was in June 1995 and he started going 
to the VA for treatment in 1996.  He remarked that he was 
hospitalized in July and August 1995 for a heart problem but 
was told that it was an anxiety problem instead.  His wife 
concluded that she was very worried about him and that things 
had changed significantly from what they were before.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD is not in order.  
Importantly, although he has not worked for a number of 
years, his occupational and social impairment appears to be 
related to an on-the-job accident involving his back, rather 
than his service-connected PTSD disability.  Further, the 
evidence shows that he has been married to the same woman for 
nearly 30 years, appears to have a reasonable relationship, 
albeit distant, with his mother and son, and was successfully 
employed until the time of the industrial accident.  Thus, to 
the extent that he has occupational and social impairment, it 
is not shown that it is primarily related to his service-
connected PTSD disability.  Moreover, in the most recent VA 
examination report, there was no evidence of impairment of 
thought process or communication, delusions, hallucinations, 
or inappropriate behavior.  Accordingly, the clinical 
evidence of record does not support an evaluation in excess 
of 50 percent for PTSD.

Next, a 70 percent evaluation would only be in order when 
occupational and social impairment was present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Although the record 
clearly demonstrates that the veteran experiences certain 
occupational and social impairment with deficiencies in 
several areas, including sleep disturbances, irritability, 
lack of socialization, etc. it does not rise to the level of 
a 70 percent psychiatric disability.

For example, there although the veteran has reported thoughts 
of suicide in the past, there is no evidence of attempts or 
hospitalizations for attempted suicide.  He appears to have 
reasonably routine activities of daily living, although he 
reports that he seldom socializes.  In addition, much of his 
decrease in physical activities, such as hunting, fishing, 
mowing the yard, appears to be related to a nonservice-
connected back injury.  Moreover, speech has not been 
described as illogical, obscure, or irrelevant and there is 
no evidence of near-continuous panic attacks or depression 
which affect his ability to function independently.  He 
related that his wife handled most of the family finances but 
he had also handled some business transactions and had 
successfully purchased a vehicle from a salesman over the 
telephone.  He reported episodes of irritability but admitted 
to only one remote episode of violence.  Further, there was 
no evidence that the veteran was unable to attend to his 
personal appearance and hygiene but his wife stated that 
sometimes he did not shave for two days or so.  Next, 
although he is noted to be on psychiatric medications, there 
appears to be only two short apparent psychiatric 
hospitalizations in 1995 for anxiety (not PTSD) and he has 
had no trouble with the law. 

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
for the veteran's service-connected PTSD but no more under 
the old criteria as well.  As noted, there appears to be no 
substantive difference in the application of the criteria in 
this case.  The findings and symptoms reported above do not 
show more than considerable impairment in establishing or 
maintaining effective or favorable relationships due to PTSD 
for the short period of time between when the veteran filed 
his claim and the change in the regulations.  The foregoing 
discussion concerning social and industrial functioning is 
for consideration in making this determination.  Thus, a 
rating in excess of 50 percent is not warranted under any of 
the applicable criteria.

The Board has considered the veteran's written statements and 
sworn testimony and his wife's sworn testimony that his PTSD 
is worse than currently evaluated.  Although their statements 
and testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The record also suggests that the veteran is currently 
receiving Social Security Administration (SSA) benefits, but 
those records are not associated with the claims file.  
Generally, where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Cohen v. Brown, 10 
Vet. App. 127, 151 (1997); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  In situations where it is not indicated how 
particular records might be useful or the veteran 
acknowledges that the records no longer exist, there is no 
need to obtain the records.  See Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Holoway v. Brown, 4 Vet. App. 454 
(1993); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In 
this case, the veteran testified that his Social Security 
disability benefits were based only on his back disability 
and not on a psychiatric disorder; therefore, the records 
would not be pertinent to the issue before the Board.  As 
such, there is no need to attempt to obtain those records.


ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated at 50 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

